Citation Nr: 1409643	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  05-14 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1977 to April 1981, and from March 1983 to March 1999.  The appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the Board in October 2013, to include testimony regarding the issue of entitlement to an increased rating for his service-connected right shoulder disorder.  However, on further review of the evidence of record, to include the electronic record, the Board finds that issue was withdrawn by the Veteran from appellate review in August 2009.  To the extent that the Veteran's testimony constitutes a new claim for entitlement to a rating in excess of 10 percent for his service-connected right shoulder disorder, this issue is referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  In correspondence from the Veteran, received on October 5, 2009, prior to the promulgation of a decision in the appeal, the Board received notification of the Veteran's desire to withdraw his appeal for the issue of entitlement to a rating in excess of 10 percent for his service-connected right shoulder scapula strain.

2.  The Veteran's current cervical spine disorder, with degenerative disc disease and radiculopathy, status post cervical spine fusion at C5-C7, developed in service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal with regard to the issue of entitlement to an increased rating for his right shoulder scapula strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for a cervical spine disorder, with degenerative disc disease and radiculopathy, status post cervical spine fusion at C5-C7, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204. The Veteran, in correspondence received by VA on October 5, 2009, indicated that he wished to withdraw the appeal as to the issue of entitlement to a rating in excess of 10 percent for his service-connected right shoulder disorder.  Such withdrawal is effective the date the letter was received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal.

II.  Service Connection Claim

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to a cervical spine disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for a cervical 

spine disorder, with degenerative disc disease and radiculopathy, status post cervical spine fusion at C5-C7.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran's active military service from January 1977 to April 1981, and from March 1983 to March 1999, was inclusive of significant work as an aviation mechanic.  Service-connection is in effect for a right shoulder scapula strain due to the Veteran's years of overhead work as an aviation mechanic.  The Veteran asserts that the same overhead work that resulted in his right shoulder scapula strain, also resulted in his cervical pathology.  Service treatment records reflect complaints and findings in the 1990s of shoulder pain and radiating pain and weakness involving the neck, shoulder, and right upper extremity. 

Subsequent to service discharge, a November 1999 VA examiner reported that the Veteran had "radiating pain to the right trapezius area and down to the right shoulder, since 1993."  A history was then noted of the Veteran having seen "numerous physicians" and having received treatment including trigger point injections and physical therapy.  However, examination of the right shoulder revealed no shoulder pathology, and x-rays of the right shoulder were negative for abnormalities.  The cervical spine was not examined.  

A VA examination in January 2004, noted that the Veteran reported a history of a neck problem for the prior eleven years.  The examiner found that the Veteran's cervical pathology was manifested degenerative changes, with nerve root involvement, resulting in radiculopathy into the right shoulder.  This finding of radiculopathy into the right shoulder is consistent with findings of the prior VA examination in November 1999.  

In a June 2005 letter, a neurologist, L.T.H., M.D., reported that he had treated the Veteran beginning in October 2003, following a long history of neck pain and 

magnetic resonance imaging findings including "fairly significant disk herniations at C5-6 and C6-7 levels consistent with his degenerative disk disease and neurological symptoms."  Dr. H. then reported that based on the significant disease and pain symptoms, they performed C5-6, C6-7 anterior diskectomy and fusion.  The neurologist opined that the Veteran's symptoms were "entirely related" to his degenerative spinal condition.  The record includes an operative report for the October 2003 C5-6, C6-7 anterior diskectomy and fusion.  

The subsequent medical evidence of record includes VA treatment records reflecting continued complaints and findings of the Veteran's cervical spine.  A May 2005 record reflects the Veteran "struggled with chronic neck and upper should pain since the 80s, in '03 got [an] MRI which showed disc herniation with cord compression and distal atrophy, got a discectomy C5-6-7 fusion/plates in 10/03 at [non-VA hospital facility]."  A March 2006 record informs that the Veteran underwent cervical spine fusion at C5-C7 in October 2003, with residual neuropathy including left upper extremity radiculopathy.  VA x-rays in July 2006 reflect mild to moderate degenerative disc disease of the cervical spine at multiple levels.  

The Veteran submitted a September 2009 letter from Dr. H., who indicated that he treated the Veteran between October 2003 and October 2006, and that the Veteran's symptoms had been present for 10 years prior to October 2003.  Dr. H. further stated that it was medically determined that the cervical spine disorder had developed over several years.  

In light of the Veteran's long military history performing mechanical aviation work including overhead work, the Veteran's credible statements that his neck symptoms began in service and continued post service, and with degenerative cervical pathology severe enough to warrant cervical fusion shortly after service, the Board finds that service connection for a cervical spine disability with degenerative disc disease and radiculopathy, status post cervical spine fusion at C5-C7 is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

ORDER

The appeal as to the issue of entitlement to a rating in excess of 10 percent for right shoulder scapula strain is dismissed.

Service connection for a cervical spine disability with degenerative disc disease and radiculopathy, status post cervical spine fusion at C5-C7, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


